DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
3.	Claims 1, 3, 6-9, 11-16 and 18-25 are pending.
4.	Claims 1, 8 and 15 are amended.
5.	Claim 22-25 are newly added.
6.	Claims 4, 5, 10 and 17 are cancelled.

Response to Arguments
7.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
1) “At no point does Sajeepa disclose that a PCI bus supports network communications according to a network communication protocol.”

As per argument 1, in response to applicant's argument, the Examiner respectfully disagrees. Sajeepa, paragraph [0013] discloses the use of a PCIe bus facilitating communication of network and storage access requests between compute nodes and a shared I/O adapter in a network. As a result, the teachings of Sajeepa is able to implement the present claim limitation.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 3, 6-9, 11-16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "multi-function bus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 6, 7, 22 and 23 are rejected based on their dependency of independent claim 1.

Claim 8 recites the limitation "multi-function bus" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9, 11-14 and 24 are rejected based on their dependency of independent claim 8.

Claim 15 recites the limitation "multi-function bus" in line 14. There is insufficient antecedent basis for this limitation in the claim.

Claims 16, 18-21 and 25 are rejected based on their dependency of independent claim 15.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sajeepa et al. (US Pub. No. 2017/0075855 hereinafter “Sajeepa”).
Referring to claim 1, Sajeepa discloses a programmable hardware element (Sajeepa – Figs. 1-4, I/O Adapter (item 32); Par. [0053] a control processor 40 being implemented using programmable logic such as a field programmable gate array (FPGA).), comprising: 
a first one or more circuits configured as a first bus interface, wherein the first bus interface comprises a multi-function bus interface (Sajeepa – Fig. 4 shows the first bus interface comprising of an Egress Packet Classifier (item 42-E) coupled to Egress Packet Processor Engine (item 54-E) coupled to Egress DMA Engine (item 56-E) coupled to Network Block (item 58).), wherein the multi-function bus operates according to a peripheral component interconnect express (PCIe) bus (Sajeepa – Fig. 1 shows the use of the PCIe protocol (item 38).); 
a second one or more circuits configured as a first direct memory access (DMA) engine associated with a first system (Sajeepa – Fig. 4, Egress DMA Engine (item 56-E) associated with Compute-A 14A) via a first path of the multi-function bus interface  (Sajeepa – Fig. 4 shows the first bus interface comprising of an Egress Packet Classifier (item 42-E) coupled to Egress Packet Processor Engine (item 54-E) coupled to Egress DMA Engine (item 56-E) coupled to Network Block (item 58) as the first path.); 
a third one or more circuits configured as a second DMA engine associated with a second system (Sajeepa – Fig. 4, Ingress DMA Engine (item 56-I)); 
a fourth one or more circuits configured as a second bus interface (Sajeepa – Fig. 4 shows the second bus interface comprising of Network Block (item 58) coupled to an Ingress Packet Classifier (item 42-I) coupled to Ingress Packet Processor Engine (item 54-I) coupled to Ingress DMA Engine (item 56-I).); and
a fifth one or more circuits configured as a programmable device associated with the first system (Sajeepa – Figs. 1-4, I/O Adapter (item 32); Par. [0053] discloses a control processor 40 being implemented using programmable logic such as a field programmable gate array (FPGA). Fig. 4 shows I/O adapter 32 associated with Compute-A 14A.) via a second path of the multi-function bus interface (Sajeepa – Fig. 4, a path from Egress DMA Engine 56-E through the Network Block 58 towards the external network 36.));
wherein the programmable hardware element is configured to (Sajeepa – Figs. 1-4, I/O Adapter (item 32); Par. [0053] discloses implementing using programmable logic such as a field programmable gate array (FPGA).): 
receive, via the first path of the multi-function bus interface, first information from the first system into the first DMA engine, wherein the first information is received (Sajeepa – Fig. 4 shows the first bus interface comprising of an Egress Packet Classifier (item 42-E) coupled to Egress Packet Processor Engine (item 54-E) coupled to Egress DMA Engine (item 56-E) coupled to Network Block (item 58). Shows a RDMA Read/Write/Send from Node A (item 14A).) according to a network communications protocol (Sajeepa – Fig. 1 shows the use of the PCIe protocol (item 38).), wherein the network communications protocol includes at least one of: user data protocol (UDP), transport control protocol (TCP) sockets, Internet protocol (IP) sockets, remote procedure calls (RPCs), or a secure shell (SSH) (Sajeepa – See par. [0024]) and wherein the multi-function bus allows the programmable hardware element to appear as a network device and the programmable device to the first system (Sajeepa – Fig. 4 shows the network block 58 that allows the I/O adapter 32 to appear as a network device to send/receive to the external network 36 and appear as a programmable device to send/receive to the Compute-A 14A. Par. [0053] discloses a control processor 40 being implemented using programmable logic such as a field programmable gate array (FPGA). See Fig. 5, Steps 112, 114 & par. [0047].); 
transfer the first information to the second DMA engine (Sajeepa – Fig. 4 discloses RDMA Read/Write/Send from Node A (item 14A) is sent over the Loop Back for Local Node line in the Network Block (item 58).); and 
send, to the second system, the first information via the second bus interface, wherein the first information is sent (Sajeepa – Fig. 4 shows the second bus interface comprising of Network Block (item 58) coupled to an Ingress Packet Classifier (item 42-I) coupled to Ingress Packet Processor Engine (item 54-I) coupled to Ingress DMA Engine (item 56-I). Fig. 1 shows the use of the PCIe protocol (item 38). The RDMA Read/Write/Send from Node A (item 14A) is sent to the Ingress DMA engine to be sent to Node B.) according to the network communications protocol (Sajeepa – Fig. 1 shows the use of the PCIe protocol (item 38).).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sajeepa in view of Gupta et al. (US Patent No. 5,887,164 hereinafter “Gupta”).
Referring to claim 3, Sajeepa discloses the programmable hardware element of claim 1, however, fails to explicitly disclose wherein the first system and the second system operate based on differing operating systems.
	Gupta discloses the first system and the second system operate based on differing operating systems (Gupta – Abstract discloses the operating system booted onto the target computer may be different from the operating system executing on the host computer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gupta’s teachings with Sajeepa’s teachings for the benefit of the system and method that potentially reduces the overall system cost over previous solutions by using the storage already available on the host computer (Gupta – col. 3, lines 58-61).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sajeepa in view of Azad et al. (US Patent No. 9,965,417 hereinafter “Azad”).
Referring to claim 6, Sajeepa discloses the programmable hardware element of claim 1, however, fails to explicitly disclose wherein the second bus comprises an Advanced eXtensible Interface (AXI) bus.
Azad discloses the second bus comprises an Advanced eXtensible Interface (AXI) bus (Azad – Col. 5, lines 43-45 discloses a second bus, AXI (item 111).).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Azad’s teachings with Sajeepa’s teachings for the benefit of securely informing a device coupled to a PCIe fabric that PCIe enumeration has completed (Azad – col. 2, lines 39-40).

15.	Claims 7-9, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sajeepa in view of Liu et al. (US Pub. No. 2011/0035516 hereinafter “Liu”).
Referring to claim 7, Sajeepa discloses the programmable hardware element of claim 1, however, fails to explicitly disclose wherein the first system operates according to an x86 processor architecture, and wherein the second system operates according to a reduced instruction set computing architecture (RISC).
Liu discloses the first system operates according to an x86 processor architecture, and wherein the second system operates according to a reduced instruction set computing architecture (RISC) (Liu – Par. [0025] discloses the first host (item 110) with an x86 architecture and the second host (120) with an advanced RISC machine (ARM) architecture.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Liu’s teachings with Sajeepa’s teachings for the benefit of allowing two hosts to use the same peripheral devices alternatively according to a control priority (Liu – par. [0007]).

Referring to claim 8, Sajeepa discloses a non-transitory computer readable memory medium storing program instructions executable by processing circuitry of a first computer system to: 
provide a virtual network connection to a second computer system (Sajeepa – See par. [0024], Abstract), wherein the virtual network connection is via programmable hardware in communication via bus interfaces with the first and second computer systems (Sajeepa – Figs. 1-4, I/O Adapter (item 32); Par. [0053] discloses implementing using programmable logic such as a field programmable gate array (FPGA).); and 
send, via a network communications protocol (Sajeepa – Fig. 1 shows the use of the PCIe protocol (item 38).), first information to the second computer system via the programmable hardware (Sajeepa – Fig. 4 shows the second bus interface comprising of Network Block (item 58) coupled to an Ingress Packet Classifier (item 42-I) coupled to Ingress Packet Processor Engine (item 54-I) coupled to Ingress DMA Engine (item 56-I). Fig. 1 shows the use of the PCIe protocol (item 38). The RDMA Read/Write/Send from Node A (item 14A) is sent to the Ingress DMA engine to be sent to Node B.), wherein the programmable hardware implements a multi-function bus interface such that the programmable hardware presents as a network interface via a first path of the multi-function bus interface and a programmable device  via a second path of the multi-function bus interface (Sajeepa – Fig. 4 shows the network block 58 that allows the I/O adapter 32 to appear as a network device to send/receive to the external network 36 and appear as a programmable device to send/receive to the Compute-A 14A. Par. [0053] discloses a control processor 40 being implemented using programmable logic such as a field programmable gate array (FPGA). See Fig. 5, Steps 112, 114 & par. [0047].), wherein the multi-function bus operates according to a peripheral component interconnect express (PCIe) bus (Sajeepa – Fig. 1 shows the use of the PCIe protocol (item 38).), and wherein the network communications protocol comprises at least one of user data protocol (UDP), transport control protocol (TCP) sockets, Internet protocol (IP) sockets, remote procedure calls (RPCs), or a secure shell (SSH) (Sajeepa – See par. [0024]).
	Sajeepa fails to explicitly disclose wherein the first computer system and the second computer system operate based on differing processor architectures.
Liu discloses the first computer system and the second computer system operate based on differing processor architectures (Liu – Par. [0025] discloses the first host (item 110) with an x86 architecture and the second host (120) with an advanced RISC machine (ARM) architecture.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Liu’s teachings with Sajeepa’s teachings for the benefit of allowing two hosts to use the same peripheral devices alternatively according to a control priority (Liu – par. [0007]).

Referring to claim 9, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 8, wherein the program instructions are further executable to provide functionality for one or more of: device enumeration by operating system services of the first computer system; device configuration by operating system services; device configuration by user configured applications; device configuration by user created applications; or data transfer between the first computer system and enumerated or configured devices (Sajeepa – see par. [0021]).

Referring to claim 11, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 8, wherein a first path of the multi-function bus interface provides direct memory access between the first computer system and the programmable hardware, thereby allowing the first information to be transferred between the first computer system and the programmable hardware (Sajeepa – Fig. 4 shows the first bus interface comprising of an Egress Packet Classifier (item 42-E) coupled to Egress Packet Processor Engine (item 54-E) coupled to Egress DMA Engine (item 56-E) coupled to Network Block (item 58).).

Referring to claim 12, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 11, wherein a second path via the multi-function bus interface provides the first computer system with access to a configurable portion of the programmable hardware (Sajeepa – See Fig. 5, Step 114).

Referring to claim 13, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 11, wherein the first path provides the virtual network connection (Sajeepa – See par. [0024], Abstract).

Referring to claim 14, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 8, wherein to send the first information to the second computer system, the program instructions are further executable to cause the first computer system to: send, via a first path of the multi-function bus interface, data to a first direct memory access (DMA) engine on the programmable hardware, wherein the first DMA engine is associated with the first computer system (Sajeepa – Fig. 4 shows the second bus interface comprising of Network Block (item 58) coupled to an Ingress Packet Classifier (item 42-I) coupled to Ingress Packet Processor Engine (item 54-I) coupled to Ingress DMA Engine (item 56-I). Fig. 1 shows the use of the PCIe protocol (item 38). The RDMA Read/Write/Send from Node A (item 14A) is sent to the Ingress DMA engine to be sent to Node B.).

Referring to claim 15, note the rejection of claim 8 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 16, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 18, note the rejection of claim 11 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 19, note the rejection of claim 14 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

16.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sajeepa in view of Liu, and further in view of Gupta.
Referring to claim 20, Sajeepa and Liu disclose the non-transitory computer readable memory medium of claim 15, however, fails to explicitly disclose wherein the first computer system operates according to a reduced instruction set computing architecture, and wherein the second system operates according to an x86 processor architecture.
	Gupta discloses the first computer system operates according to a reduced instruction set computing architecture, and wherein the second system operates according to an x86 processor architecture (Gupta – Col. 5, lines 26-32 discloses the host computer having a RISC processor. Col. 6, lines 11-13 discloses the target processor having an x86 processor.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gupta’s teachings with Sajeepa and Liu’s teachings for the benefit of the system and method that potentially reduces the overall system cost over previous solutions by using the storage already available on the host computer (Gupta – col. 3, lines 58-61).

Referring to claim 21, Sajeepa and Liu disclose non-transitory computer readable memory medium of claim 8, however, fails to explicitly disclose wherein the first system and the second system operate based on differing operating systems.
	Gupta discloses the first system and the second system operate based on differing operating systems (Gupta – Abstract discloses the operating system booted onto the target computer may be different from the operating system executing on the host computer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gupta’s teachings with Sajeepa and Liu’s teachings for the benefit of the system and method that potentially reduces the overall system cost over previous solutions by using the storage already available on the host computer (Gupta – col. 3, lines 58-61).

Allowable Subject Matter
17.	Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “multi-function allows the first computer system and the second computer system to communicate via network application programming interfaces (APIs) without requiring corresponding network interface cards (NICs)”, in combination with other recited limitations in dependent claims 22, 24 and 25.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the multi-function allows the first system and the second system to communicate via network application programming interfaces (APIs) without requiring corresponding Ethernet cabling between the first system and the second system.”, in combination with other recited limitations in dependent claim 23.

Conclusion
18.	Claims 1, 3, 6-9, 11-16 and 18-25 are rejected.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181